Citation Nr: 1135768	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to special monthly compensation for loss of use of creative organ.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1965 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for diabetes mellitus and sleep apnea, and the RO denied entitlement to special monthly compensation for loss of use of creative organ. 

On his March 2008 substantive appeal, VA Form 9, the Veteran marked that he desired a hearing with a member of the Board at the RO.  The Veteran was scheduled for a hearing in June 2010.  He failed to appear at the hearing and gave no reason for not appearing.  Pursuant to 38 C.F.R. § 20.702(d) (2010), the Veteran's case was processed as though the request for hearing had been withdrawn. 38 C.F.R. § 20.704(d) (2010).  

The Board notes that VA has received additional private treatment records since the matters were last adjudicated by the RO in a March 2011 supplemental statement of the case (SSOC).  A waiver of initial RO consideration of these documents has not been received.  See 38 C.F.R. §§ 19.31, 20.1304 (2010).  Regardless, the Board finds that it may proceed with adjudication of the claims on appeal without prejudice to the Veteran.  Most of the recently received records pertain to the Veteran's previously denied claim for entitlement to service connection for residuals of esophageal cancer.   Some of the records do pertinent to the Veteran's diabetes mellitus claim, but given the favorable resolution to the diabetes mellitus claim below, the Board finds it may proceed with adjudication of the claim without prejudice.  




 Referred Matters

As noted, the VA has received additional evidence related to the Veteran's previously denied claim for entitlement to service-connection for residuals of esophageal cancer that was last adjudicated in an April 2010 rating decision.  These records were submitted in accordance to a February 2010 request for records from Brigham & Women's Hospital in Boston, Massachusetts.  The Veteran has not indicated whether he seeks to submit an application to reopen that matter.  The RO should consider whether the Veteran intends to reopen the claim.  

In addition, the Board notes that when the Veteran initiated his claim for special monthly compensation for loss of use of creative organ, he asserted that it was due to erectile dysfunction as secondary to his service-connected disabilities.  An April 2007 VA medical statement from the Veteran's treating primary care physician confirms a current diagnosis of erectile dysfunction and it is suggested that it is secondary to several medical conditions, including diabetes mellitus and peripheral neuropathy disabilities.  The Veteran's original claim contains an inferred claim for entitlement to service connection for erectile dysfunction that has not yet been addressed by the RO.  

These matters are referred to the RO for any actions deemed appropriate.

The issues of entitlement to service connection for sleep apnea and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran served in Vietnam during the Vietnam era; therefore, his exposure to Agent Orange or other herbicides is presumed. 

2.  Competent medical evidence shows that the Veteran has a current diagnosis of diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable decision to grant service connection for diabetes mellitus, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose.

2.   Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Here, the Veteran is claiming entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

In circumstances where a Veteran has been exposed to Agent Orange, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Type II diabetes mellitus or adult-onset diabetes is among the diseases presumed to be related to Agent Orange exposure.  For service connection to be warranted this condition must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).

A review of the Veteran's service records shows that he served in the Republic of Vietnam, and that he was a recipient of the Vietnam Service Medal and Republic of Vietnam Gallantry Cross.  As he served in the Republic of Vietnam during the Vietnam War, the Veteran's exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The remaining question is whether the Veteran has been diagnosed with diabetes mellitus at any time after service. 

Here, the VA and private treatment records starting in 2007 show that the Veteran has a diagnosis of diabetes mellitus.  By way of a June 2007 rating action, the RO denied the Veteran's claim for service connection based, in large part, on the findings contained in the March 2007 VA examination report with a June 2007 addendum.  In the June 2007 addendum, the VA examiner, a nurse practitioner, stated that the case had also been reviewed by the VA Compensation and Pension medical director, and that the VA examiner confirmed that the evidence of record did not show that the Veteran met the criteria for a diagnosis of diabetes mellitus.  The VA examiner stated that "[t]he ADA criteria for diagnosis of DMII requires two separate FBS [fasting blood sugar] >/= 126 or a FBS > 126 and a random glucose of > 200.  Review of the records did not indicate that the [V]eteran meets these criteria for a diagnosis of DMII." 

The RO also noted that while several treatment records show that the 
Veteran is considered a "borderline diabetic", none of the treatment records contains a clear diagnosis of diabetes mellitus.  

The Veteran has since submitted a statement attached to his June 2007 notice of disagreement, in which he stated that he has been diagnosed with diabetes mellitus by his VA primary care physician.  He further stated that since he was diagnosed with diabetes mellitus, he has been following a diabetic diet to maintain low glucose levels in order to control his disease.  The Veteran asserts that his blood glucose levels are too low to meet the criteria for a diagnosis of diabetes mellitus now because he has been compliant with his diabetic diet over the years. 

The Veteran's statements are supported by the findings contained in the VA and private treatment records since 2007 that show he has a diagnosis of diabetes mellitus and that he was been instructed to follow a diabetic diet.  See VA treatment records dated January 2007.  Subsequent VA and private treatment records continue to reflect that the Veteran receives treatment for diabetes mellitus. 

The Board finds it pertinent that 38 C.F.R. § 4.119, Diagnostic Code 7913 (evaluating diabetes mellitus), Note (2) provides that when diabetes mellitus has been conclusively diagnosed, a glucose tolerance test solely for rating purposes is not required.  With respect to this case, the Veteran's treatment records already contained a diagnosis of diabetes mellitus and the Veteran was following a diabetic diet to lower his glucose levels prior to the date of the March 2007 VA examination report.  As such, the Board does not find that the VA examiner's medical opinion on the June 2007 addendum, based solely on the findings from laboratory test results, is of great probative value on the question of whether the Veteran has a current diagnosis of diabetes mellitus.  

With inservice exposure to Agent Orange, service connection is presumed for conditions identified as related to such exposure and itemized at 38 C.F.R. 
§ 3.309(e).  The record shows that the Veteran has a current diagnosis of diabetes mellitus.  This is recognized as a disease for which presumptive service connection is available on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  The claim for service connection for diabetes mellitus is granted.


ORDER

Entitlement to service connection for diabetes mellitus is granted. 


REMAND

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to his service-connected PTSD and he seeks entitlement to special monthly compensation for loss of use of creative organ.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claims. 

With respect to the service connection claim, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based on a review of the evidence of record, the Board finds that a VA medical examination is needed in conjunction with the Veteran's claim for entitlement to service connection for obstructive sleep apnea as secondary to his service-connected PTSD.

Here, the Veteran asserts that his sleep apnea is caused or aggravated by his service-connected PTSD.  In his July 2007 notice of disagreement, the Veteran reported that his VA primary care physician has informed him that his sleep apnea is related to his PTSD disability.  The record also contains an April 2007 medical statement from the Veteran's treating VA primary care physician that shows she "recommended" that the Veteran pursue a claim of service connection for his obstructive sleep apnea.  The physician did not provide any supporting statement specifically indicating that the Veteran's sleep apnea was related to his period of service or secondary to his service-connected PTSD. 

On remand, the Veteran should be scheduled for a VA medical examination specifically for the purpose of determining the likely etiology of the sleep apnea.  The examiner should be instructed to determine if the Veteran's service-connected PTSD has caused or aggravated his sleep apnea.  See 38 U.S.C.A. § 5103A.

The Board notes that, under 38 C.F.R. § 3.310 (a), secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition, beyond the natural progression of the disease, which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted. See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Prior to any examination, any pertinent, outstanding, medical treatment records should be obtained.

Regarding the claim for entitlement to special monthly compensation for loss of use of creative organ, the matter must be remanded for additional consideration by the RO. As noted above in the Introduction, the Board finds that in his January 2007 claim for entitlement to special monthly compensation for loss of use of creative organ is an inferred claim for entitlement to service connection for erectile dysfunction and it was referred back for appropriate action.  That matter is inextricably intertwined with the special monthly compensation issue on appeal.  More specifically, the issue of entitlement to service connection for erectile dysfunction has not been adjudicated by the RO or AMC, and the resolution will greatly impact the Veteran's claim for special monthly compensation.  Consequently, the Board finds that it must defer any determination as to the claim for special monthly compensation until the RO or AMC has had an opportunity to address the erectile dysfunction matter.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate the issue on appeal under a secondary service connection theory of entitlement.

2.  With the Veteran's assistance, obtain any outstanding pertinent VA or private treatment records.

3.  Once any available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination with the appropriate specialist to determine if his sleep apnea is secondary to his service-connected PTSD.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner for review in conjunction with this examination.  This fact should be so indicated in the examination report. 

Based on a thorough review of the claims file and any examination findings, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD. 

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4.  The RO/AMC should adjudicate the intertwined issue of entitlement to service connection for erectile dysfunction to include as secondary to his service-connected disabilities, and complete any additional development deemed appropriate.  The adjudication should include consideration of medical treatment records, lay evidence, or medical opinions associated with the claims file.  If service connection for erectile dysfunction is denied, then the Veteran and his representative should be informed that review on appeal of these matters may only be obtained by filing a timely notice of disagreement and substantive appeal.

4.  Thereafter, the RO/AMC should re-adjudicate the issues of entitlement to service connection for sleep apnea and entitlement to special monthly compensation for loss of use of creative organ.  If any of the benefits sought remain denied, the RO/AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


